     Case 5:20-cv-00067 Document 4 Filed on 05/05/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                   ENTERED
                        UNITED STATES DISTRICT COURT                               May 05, 2020
                         SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                              LAREDO DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
          Plaintiff,                          §
                                              §
v.                                            §        CIVIL ACTION NO. 5:20-CV-67
                                              §
202.893 ACRES OF LAND, MORE OR                §
LESS, and LAREDO COLLEGE,                     §
                                              §
          Defendant.                          §

                                        ORDER

         The undersigned judge hereby recuses himself in the above styled and numbered
cause.
         IT IS SO ORDERED.
         SIGNED on May 5, 2020.



                                                  John A. Kazen
                                                  United States Magistrate Judge
